82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.John Lawrence DRENNAN, Jr., Appellant.
No. 95-2108.
United States Court of Appeals, Eighth Circuit.
Submitted April 4, 1996.Decided April 22, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John L. Drennan, Jr., appeals from the district court's1 order imposing a ten-month term of imprisonment upon revocation of his supervised release.   On appeal, appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising as issues whether the district court sentenced Drennan within the applicable range and whether the district court abused its discretion in imposing the ten-month sentence.


2
We conclude Drennan was sentenced within the proper range, and the record convinces us that the district court considered and applied the pertinent statutory and Sentencing Guidelines provisions.   See 18 U.S.C. § 3583(e);  U.S.S.G. §§ 7B1.1(a)(3), 7B1.4(a).   We also conclude that the district court did not abuse its discretion in imposing the sentence.  See United States v. Smeathers, 930 F.2d 18, 18-19 (8th Cir.1991) (per curiam);  United States v. Graves, 914 F.2d 159, 161 (8th Cir.1990) (per curiam).


3
In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed the record and have found no other nonfrivolous issues for appeal.


4
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas